t c memo united_states tax_court wayne a and marykay weishan petitioners v commissioner of internal revenue respondent docket no 10025-o1l filed date wayne a and marykay weishan pro sese karen lynne baker alan c levine and wendy s harris for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent’s motion to dismiss for failure to state a claim upon which relief may be granted and to impose a penalty - - under sec_6673 because respondent has presented matters outside of the pleadings we treat respondent’s motion to dismiss as a motion for summary_judgment pursuant to rule see rule summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 section references are to sections of the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure we are satisfied that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law as explained in detail below we shall grant respondent’s motion for summary_judgment although we shall deny respondent’s request for the imposition of a penalty under sec_6673 background on date respondent issued a notice_of_deficiency to petitioners determining a deficiency of dollar_figure in their federal_income_tax for and an accuracy-related_penalty in the amount of dollar_figure on date petitioners wrote a letter to respondent that stated in pertinent part before i file pay or take action with respect to your ‘notice’ i must first establish whether or not it was sent pursuant to law whether or not it has the ‘force and effect of law’ and whether you have any authority to send me such ‘notice’ in the first place petitioners did not file a petition for redetermination with the court challenging the notice_of_deficiency on date respondent mailed a letter to petitioners informing them that their account for had been changed to reflect assessments for the adjustments set forth in the above-described notice_of_deficiency and the imposition of statutory interest of dollar_figure reduced by a credit for withholding taxes of dollar_figure leaving a balance due of dollar_figure the letter included a request that petitioners pay - the amount due by date on date petitioners wrote a letter to respondent challenging respondent’s date letter as a bootleg fraudulent document on date respondent mailed to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing the notice stated that petitioners owed taxes and statutory additions totaling dollar_figure for and that respondent was preparing to collect the amount due by levy petitioners filed with respondent a request for a collection_due_process_hearing that included allegations that respondent was barred from proceeding with collection because petitioners were not served with a valid notice_of_deficiency or notice_and_demand for payment petitioners also challenged the validity of the underlying assessment and requested that respondent provide them with a copy of a summary record of assessment on date the appeals_office issued a letter to petitioners informing them that their administrative hearing was scheduled for date along with the letter the appeals_office provided petitioners with a transcript of their account for that showed that a credit was posted to petitioners’ account for withheld taxes of dollar_figure on date the transcript of account also showed that petitioners filed their tax_return reporting a tax_liability of zero on date and three assessments were entered against petitioners for - - tax penalties and interest of dollar_figure dollar_figure and dollar_figure respectively on date petitioners attended the appeals_office hearing conducted on date during the hearing petitioners challenged the validity of the notice_of_deficiency dated date asserted that they did not receive a notice_and_demand for payment under sec_6303 and argued that the transcript of account described above was insufficient to satisfy the verification requirement imposed upon the appeals_office under sec_6330 on date respondent issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or stating that respondent would proceed with collection on date petitioners filed with the court a petition for review of respondent’s notice_of_determination the petition included the same allegations and arguments that petitioners raised at the appeals_office hearing in response to the petition respondent filed a motion to dismiss for failure to state a claim upon which relief may be granted and to impose a penalty under sec_6673 respondent contends that because the record shows that petitioners received the notice_of_deficiency dated date petitioners are barred under sec_6330 b from challenging the notice_of_deficiency and or their underlying tax_liability in this proceeding -- - respondent further asserts that respondent’s letter to petitioners dated date served as a notice_and_demand for payment under sec_6303 and that the transcript of account provided to petitioners in advance of the appeals_office hearing satisfied the verification requirement imposed under sec_6330 this matter was called for hearing at the court’s motions session held in washington d c counsel for respondent appeared at the hearing and presented argument in support of respondent’s motion although no appearance was made by or on behalf of petitioners at the hearing petitioners did file with the court a written_statement pursuant to rule c discussion sec_6330 generally provides that the commissioner cannot proceed with the collection_of_taxes by way of a levy ona person’s property until the person has been given notice of and the opportunity for an administrative review of the matter under sec_6330 judicial review of the administrative determination may be obtained in either the tax_court or federal district_court in 114_tc_176 we explained that sec_6330 provides for administrative and judicial review with respect to collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action - and possible alternative means of collection sec_6330 b provides that neither the existence nor the amount of the underlying tax_liability can be contested at an appeals_office hearing unless the taxpayer did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute such tax_liability the taxpayer in goza had received a notice_of_deficiency yet failed to file a petition for redetermination with the court when the taxpayer subsegquently attempted to use the court’s collection review procedure as a forum to assert frivolous and groundless constitutional arguments against the federal_income_tax the court dismissed the petition for failure to state a claim upon which relief can be granted as was the case in goza v commissioner supra petitioners received a notice_of_deficiency for the year in issue and failed to file a timely petition for redetermination with the court it follows that sec_6330 b bars petitioners from challenging the existence or amount of their underlying tax_liability in this collection review proceeding even if petitioners were permitted to challenge their underlying tax_liability their argument that respondent cannot assess an amount in excess of that reported in their tax_return is frivolous and groundless --- - we likewise reject petitioners’ assertion that the appeals officer failed to verify that all applicable laws and procedures were complied with as required under sec_6330 first the record shows that the letter that respondent issued to petitioners dated date served as a notice_and_demand for payment in particular the letter informed petitioners that changes had been made to their account for and requested that they pay the amount due by date the issuance of this letter corresponded with the date of assessment of tax penalties and interest as reflected in the transcript of account that respondent provided to petitioners before the appeals_office hearing we hold that the letter constituted a notice_and_demand for payment within the meaning of sec_6303 see eg 953_f2d_531 9th cir we also reject petitioners’ assertion that the appeals officer’s reliance on a transcript of account was insufficient verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required under sec_6330 petitioners assert that they are entitled to a copy of a record of assessment federal tax assessments are formally recorded on a summary record of assessment sec_6203 the summary record of assessment must provide identification of the taxpayer the --- - character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the commissioner to rely upon a particular document ie the summary record itself rather than a transcript of account to satisfy the verification requirement imposed therein kuglin v commissioner tcmemo_2002_51 in this regard we note that the transcript of account that the appeals officer relied upon in this case contained all the information prescribed in sec_301_6203-1 proced admin regs id petitioners have not demonstrated any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the transcript of account see mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officer satisfied the verification requirement imposed under sec_6330 petitioners have failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b in the absence of a valid issue for review and there being no dispute -- - as to a material fact it follows that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalties in collection review cases 115_tc_576 although we shall not impose a penalty upon petitioners pursuant to sec_6673 we admonish petitioners that the court will consider imposing such a penalty should they return to the court and advance similar arguments in the future to reflect the foregoing an order and decision will be entered granting respondent’s motion for summary_judgment and denying respondent’s regquest for the imposition of a penalty pursuant to sec_6673
